Citation Nr: 1505232	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-20 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to May 1972, with additional verified periods of Active Duty for Training and Inactive Duty for Training from May 1964 to April 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran's reopened claim of entitlement to service connection for a neck disorder is addressed in the Remand portion below.


FINDINGS OF FACT

1.  In February 2001, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a neck disorder.  Although notified of this decision, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  

2.  In March 2009, the RO issued a rating decision which denied the Veteran's claim seeking to reopen the issue of entitlement to service connection for a neck disorder.  Although notified of this decision, the Veteran did not timely file an appeal and did not submit additional relevant evidence during the appeal period.  

3.  Evidence received since the RO's March 2009 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disorder.


CONCLUSION OF LAW

The criteria to reopening the claim of entitlement to service connection for a neck disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from deciding to reopen the Veteran's claim of entitlement to service connection for a neck disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issue on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In February 2001, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a neck disorder because the evidence of record failed to show that a chronic neck disorder was incurred or aggravated during the Veteran's military service.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the February 2001 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In September 2008, the Veteran filed a claim seeking to reopen the issue of entitlement to service connection for a neck disorder.  In its March 2009 rating decision, the RO denied the Veteran's claim and found that new and material evidence had not been received because the evidence of record did not establish that the Veteran had a diagnosed neck disorder related to his military service.  Although notified of this decision, the Veteran did not perfect an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Accordingly, the March 2009 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302.

In November 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a neck disorder.  This appeal arises from the RO's June 2011 rating decision which denied the Veteran's claim based on the absence of new and material evidence documenting a diagnosis of or treatment for a neck disorder which was caused or aggravated by the Veteran's military service.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  

Evidence added to the record since the March 2009 rating decision includes a September 1976 VA medical certificate and history, a September 1976 VA clinical record, a February 2001 VA progress note, original service records previously missing from the claims file, and numerous post-service VA treatment records. 

As an initial matter, the September 1976 VA medical certificate and history, September 1976 VA clinical record, and February 2001 VA progress note are not considered "new" because they are duplicative of evidence previously considered by agency decision makers.  Moreover, although the previously missing service records are considered "new" evidence, the Board finds that these records are not relevant to the Veteran's claim as they do not provide any evidence of an in-service event, injury, or illness that could be linked to the Veteran's claimed current neck disorder.  See 38 C.F.R. § 3.156(c)(1) (2014).  

However, the Board finds that the new VA treatment records are new and material, and combined with VA assistance, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for neck disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  Specifically, the VA treatment records show that the Veteran has a current neck disorder.  When considered along with the Veteran's contentions that he experienced neck pain after performing a parachute jump while on inactive duty for training in September 1976, the Board finds that this evidence combined with VA assistance of obtaining a VA examination raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Thus, the Board finds that the new VA treatment records are both new and material, and the criteria for reopening the claim of entitlement to service connection for a neck disorder have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for a neck disorder reopened, and to that extent only, the appeal is granted.  


REMAND

The Veteran is seeking service connection for a neck disorder.  He contends that his current neck disorder resulted from injuries sustained while performing a parachute jump in September 1976.  Alternatively, he contends that his current neck disorder is secondary to his service-connected status post compression fracture, L1, with degenerative joint disease.

The Veteran's post-service VA treatment records show that he was treated for neck pain in 2006 and August 2009, that he underwent cervical spine surgery in September 2009, and that he was diagnosed as having cervical spine myelopathy, residuals of a C5 corpectomy, and cervical spine stenosis in September 2009.  

Given the reported history of the Veteran's neck disorder, the RO must schedule the Veteran for the appropriate examination to obtain a medical opinion addressing whether there is an etiological relationship between the Veteran's current neck disorder and his military service; or alternatively, whether the Veteran's current neck disorder is related to his service-connected status post compression fracture, L1, with degenerative joint disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Additionally, the RO, with the assistance of the Veteran, must also attempt to obtain his updated treatment records related to his neck disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a neck disorder, including all VA and non-VA medical providers who have treated him for his neck disorder since service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine whether a neck disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed neck disorder, to include cervical spine myelopathy, residuals of a C5 corpectomy, and cervical spine stenosis, is related to his military service or to his service-connected status post compression fracture, L1, with degenerative joint disease. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim of entitlement to service connection for a neck disorder.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


